Judgment reversed on the law and the facts, and a new trial granted, costs to appellant to abide the event. In our opinion the evidence shows that the vessel Munargo was in all respects seaworthy and properly manned, equipped and supplied when she left the port of New Orleans, and at the commencement of her voyage, and that thereby the defendant is entitled to the protection of section 3 of the act of Congress, approved February 13, 1893, known as the Harter Act;  and the jury having rendered a general verdict in plaintiff’s favor, after the submission to it of two different and distinct theories of liability, the judgment must be reversed for the reason that it cannot be determined upon which ground the jury predicated its verdict. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.